DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that the prior art does not expressly disclose the limitation “a solution layer between the base substrate and the light emitting element and in direct contact with the contact part, wherein the solution layer comprises a light blocking material” as prior art Shiobara discloses a silicone base or epoxy resin based underfill material is used to read on light blocking material and prior art Tamaki is used to present as an evidence and Tamaki teaches a light blocking member is made of a light-absorbing material and light absorbing material being provided by mixing  a resin that include an epoxy resin and a silicone resin including black pigment as mentioned in ¶ [0050], [0056], [0057] but Shiobara does not appear to disclose light absorbing substance being added to the silicone based or epoxy based underfill material.
However Examiner wants to point out that Tamaki teaches in ¶ [0107] that the “the light blocking member is preferably made of an epoxy resin or a silicone resin”.
The paragraphs mentioned by the applicant (¶ [0050], [0056], [0057]) teaches that the light blocking material may be made light reflective material light blocking or light absorbing material light blocking material and those materials are added to make them either light reflective material or light absorbing material. However the light blocking material is either silicone resin or epoxy resin as taught in ¶ [0107]. Therefore Tamaki teaches that the silicone based resin or epoxy based resin can be used as light blocking material.
Note: This is further supported by Nakamoto (US 2019/0305170) which states that in ¶ [0051] that silicone resin or epoxy resin are the main components as light blocking materials and light absorbing or light reflecting fillers are added to improve properties of light blocking material (¶ [0051]).

Regarding claim 13, Applicant argued that the prior art does not expressly disclose the limitation “a solution layer between the base substrate and the light emitting element and in direct contact with the contact part, wherein the solution layer comprises a light blocking material” as prior art Shiobara discloses a silicone base or epoxy resin based underfill material is used to read on light blocking material and prior art Tamaki is used to present as an evidence and Tamaki teaches a light blocking member is made of a light-absorbing material and light absorbing material being provided by mixing  a resin that include an epoxy resin and a silicone resin including black pigment as mentioned in ¶ [0050], [0056], [0057] but Shiobara does not appear to disclose light absorbing substance being added to the silicone based or epoxy based underfill material.
However Examiner wants to point out that Tamaki teaches in ¶ [0107] that the “the light blocking member is preferably made of an epoxy resin or a silicone resin”.
The paragraphs mentioned by the applicant (¶ [0050], [0056], [0057] teaches that the light blocking material may be made light reflective material light blocking or light absorbing material light blocking material and those materials are added to make them either light reflective material or light absorbing material. However the light blocking material is either silicone resin or epoxy resin as taught in ¶ [0107]. Therefore Tamaki teaches that the silicone based resin or epoxy based resin can be used as light blocking material. 
Note: This is further supported by Nakamoto (US 2019/0305170) which states that in ¶ [0051] that silicone resin or epoxy resin are the main components as light blocking materials and light absorbing or light reflecting fillers are added to improve properties of light blocking material (¶ [0051]).
For at least above mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 11-13, 15-16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiobara et al (US 2012/0007119; hereinafter Shiobara) and Tamaki (US 2017/0054062; hereinafter Tamaki) presented as an evidence.
Regarding claim 1, Figs 5 and 9 of Shiobara discloses a display device comprising:
a base substrate (30; Fig 9; ¶ [0100]);
an electrode (2; Figs 5/9; ¶ [0095]) on the base substrate (30; Fig 9; ¶ [0100]);
a light emitting element (10; Fig 5; ¶ [0095]) on the base substrate (30; Fig 9; ¶ [0100]) and electrically connected (Fig 5) to the electrode (2; Figs 5/9; ¶ [0095]), the light emitting element (10; Fig 5; ¶ [0095]) comprising a main body part (10; Fig 5; ¶ [0095]) and a contact part (12; Fig 5; ¶ [0090]), the contact part (12; Fig 5; ¶ [0090]) being in contact with the electrode (2; Figs 5/9; ¶ [0095]) so as to be electrically connected (Fig 5) to the electrode (2; Figs 5/9; ¶ [0095]); and
a solution layer (14; Fig 5; ¶ [0090]) between the base substrate (30; Fig 9; ¶ [0100]) and the light emitting element (10; Fig 5; ¶ [0095]) and in direct contact (Fig 5) with the contact part (12; Fig 5; ¶ [0090]);
wherein the solution layer (14; Fig 5; ¶ [0090]; Comprising silicone based resin or epoxy based resin) comprises a light blocking material. 
Note: Tamaki is presented as an evidence stating that the silicon based resin or epoxy based resin is a material that can be used as light blocking material (¶ [0107] of Tamaki).

Regarding claim 2, Figs 5 and 9 of Shiobara discloses the solution layer (14; Fig 5; ¶ [0090]) surrounds the contact part (12; Fig 5; ¶ [0090]).

Regarding claim 3, Figs 5 and 9 of Shiobara discloses the electrode (2; Figs 5/9; ¶ [0095]) comprises a first electrode (2 (right); Figs 5/9; ¶ [0095]) and a second electrode (2 (left); Figs 5/9; ¶ [0095]) spaced apart from the first electrode (2 (right); Figs 5/9; ¶ [0095]), and
the contact part (12; Fig 5; ¶ [0090]) comprises:
a first contact part (12 (right); Fig 5; ¶ [0090]) connected to the first electrode (2 (right); Figs 5/9; ¶ [0095]); and
a second contact part (12 (left); Fig 5; ¶ [0090]) connected to the second electrode (2 (left); Figs 5/9; ¶ [0095]).

Regarding claim 6, Figs 5 and 9 of Shiobara discloses the electrode (2; Figs 5/9; ¶ [0095]) comprises copper (¶ [0088]).

Regarding claim 9, Figs 5 and 9 of Shiobara discloses a pixel definition layer (1; Figs 5/9; ¶ [0088]) on the base substrate (30; Fig 9; ¶ [0100]) and covering a part of the electrode (2; Figs 5/9; ¶ [0095]),
wherein an opening (Fig 3) which exposes a portion other than the part of the electrode (2; Figs 5/9; ¶ [0095]) is defined in the pixel definition layer (1; Figs 5/9; ¶ [0088]); and
the light emitting element (10; Fig 5; ¶ [0095]) and the solution layer (14; Fig 5; ¶ [0090]) are located in the opening (Fig 3).

Regarding claim 11, Figs 5 and 9 of Shiobara discloses a planarization layer (16; Fig 5; ¶ [0095]) on the light emitting element (10; Fig 5; ¶ [0095]) and the solution layer (14; Fig 5; ¶ [0090]).

Regarding claim 12, Figs 5 and 9 of Shiobara discloses the contact part (12; Fig 5; ¶ [0090]) comprises at least gold (¶ [0090]).

Regarding claim 13, Figs 5 and 9 of Shiobara discloses a manufacturing method of a display device, the manufacturing method comprising:
forming an electrode (2; Figs 5/9; ¶ [0095]) on a base substrate (30; Fig 9; ¶ [0100]);
forming a solution layer (14; Fig 5; ¶ [0090]; Comprising silicone based resin or epoxy based resin) by providing a solution comprising a light blocking material on the electrode;
transferring a light emitting element (10; Fig 5; ¶ [0095]) into the solution layer (14; Fig 5; ¶ [0090]) such that the solution layer (14; Fig 5; ¶ [0090]) is direct contact (Fig 5) with a contact part (12; Fig 5; ¶ [0090]) of the light emitting element and the contact part (12; Fig 5; ¶ [0090]) is in contact with the electrode (2; Figs 5/9; ¶ [0095]) so as to be electrically connected (Fig 5) to the electrode (2; Figs 5/9; ¶ [0095]); and
bonding the light emitting element (10; Fig 5; ¶ [0095]) with the electrode (2; Figs 5/9; ¶ [0095]) by applying heat (¶ [0095]) to a part at which the light emitting element is connected to the electrode.
Note: Tamaki is presented as an evidence stating that the silicon based resin or epoxy based resin is a material that can be used as light blocking material (¶ [0107] of Tamaki).

Regarding claim 15, Figs 5 and 9 of Shiobara discloses the electrode (2; Figs 5/9; ¶ [0095]) comprises copper (¶ [0088]), the contact part (12; Fig 5; ¶ [0090]) comprises tin (¶ [0090]) and
during the applying the heat, the contact part is bonded with the electrode (Fig 5).

Regarding claim 16, Figs 5 and 9 of Shiobara discloses during the forming of the electrode (2; Figs 5/9; ¶ [0095]), a first electrode (2 (right); Figs 5/9; ¶ [0095]) and a second electrode (2 (left); Figs 5/9; ¶ [0095]) spaced apart from the first electrode (2 (right); Figs 5/9; ¶ [0095]), and
the contact part (12; Fig 5; ¶ [0090]) comprises a first contact part (12 (right); Fig 5; ¶ [0090]) and a second contact part (12 (left); Fig 5; ¶ [0090]) spaced apart from the first contact part (12 (right); Fig 5; ¶ [0090]), and
during the transferring of the light emitting element, the transferring is performed such that the first contact part (12 (right); Fig 5; ¶ [0090]) is connected to the first electrode (2 (right); Figs 5/9; ¶ [0095]) and the second contact part (12 (left); Fig 5; ¶ [0090]) is connected to the second electrode (2 (left); Figs 5/9; ¶ [0095]).
Regarding claim 19, Figs 5 and 9 of Shiobara discloses forming on the base substrate, a pixel definition layer (1; Figs 5/9; ¶ [0088]) on the base substrate (30; Fig 9; ¶ [0100]) covering a part of the electrode (2; Figs 5/9; ¶ [0095]),
wherein during the transferring of the light emitting element, the light emitting element is transferred into an opening (Fig 3) of the pixel definition layer (1; Figs 5/9; ¶ [0088]), the opening being defined to expose a portion other than the part of the electrode.

Regarding claim 21, Figs 5 and 9 of Shiobara discloses the solution layer (14; Fig 5; ¶ [0090]) is in direct contact with the main body part.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al (US 2012/0007119; hereinafter Shiobara) further in view of Tamaki (US 2017/0054062; hereinafter Tamaki).
Regarding claim 4, Shiobara does not expressly disclose the light emitting element further comprises: a base layer; a first semiconductor layer on the base layer; a second semiconductor layer on the first semiconductor layer; a first element electrode on the second semiconductor layer and connected to the first contact part; and a second element electrode on the first semiconductor layer and connected to the second contact part.
In the same field of endeavor, Figs 1C and 2 of Tamaki discloses a base layer (11; Fig 2; ¶ [0040]);
a first semiconductor layer (12n; Fig 2; ¶ [0041]) on the base layer (11; Fig 2; ¶ [0040]);
a second semiconductor layer (12p; Fig 2; ¶ [0041]) on the first semiconductor layer (12n; Fig 2; ¶ [0041]);
a first element electrode (15/16p; Fig 2; ¶ [0040]) on the second semiconductor layer (12p; Fig 2; ¶ [0041]) and connected to a first contact part (15; Fig 2; ¶ [0040]) and 
a second element electrode (13/16n; Fig 2; ¶ [0040]) on the first semiconductor layer (12n; Fig 2; ¶ [0041]) and connected to a second contact part (13; Fig 2; ¶ [0040]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the light emitting element further comprises first/second semiconductor layer and first/second element electrode as taught by Tamaki for the purpose of using very well known and suitable structure of light emitting element known in the art in order to provide higher output (¶ [0005]).

Regarding claim 5, Figs 5 and 9 of Shiobara in view of Tamaki as modified above in claim 4 discloses the light emitting element (10; Fig 5; ¶ [0095]) further comprises an element insulation layer (18; Fig 5; ¶ [0094]) covering at least a part of the first element electrode and second element electrode, and
the solution layer (14; Fig 5; ¶ [0090]) is in contact with the first contact part (12 (right); Fig 5; ¶ [0090]), the second contact part (12 (left); Fig 5; ¶ [0090]) and the element insulation layer (18; Fig 5; ¶ [0094]).

Regarding claim 20, Shiobara discloses during the bonding of the light emitting element and the electrode, the part at which the light emitting element is connected to the electrode is applied with heat (¶ [0042]).
However Shiobara does not expressly disclose applying heat through at least one of an IR reflow oven, a convection oven or a hot plate.
In the same field of endeavor, Tamaki discloses a bonding of the light emitting element and the electrode, a part of which the light emitting element is connected to the electrode with heat through IR reflow oven (¶ [0137]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to apply heat through IR reflow oven for the purpose of using well-known and suitable technique for applying heat known in the art.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al (US 2012/0007119; hereinafter Shiobara) further in view of Kageyama et al (US 2020/0198969; hereinafter Kageyama).
Regarding claim 7, Shiobara discloses the solution layer (14; Fig 5; ¶ [0090]) comprises a light blocking material.
However Shiobara does not expressly disclose the solution layer comprises a water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color.
In the same field of endeavor, Kageyama discloses a light blocking or shielding
material can be formed using water soluble solvent and a sodium salt dissolved in the
water soluble solvent, wherein the sodium salt has a black color (¶ [0046]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the solution layer comprises water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color as taught by Kageyama as the film formed by such materials is suitable for using as light blocking material (¶ [0046]).

Regarding claim 8, Shiobara discloses the solution layer (14; Fig 5; ¶ [0090]) comprises a light blocking material.
However Shiobara does not expressly disclose the solution layer comprises an organic solvent and a black organic pigment dispersed in the organic solvent.
In the same field of endeavor, Kageyama discloses a light blocking or shielding material can be formed using water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color (¶ [0046]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the solution layer comprises an organic solvent and a black organic pigment dispersed in the organic solvent as taught by Kageyama as the film formed by such materials is suitable for using as light blocking material. (¶ [0046])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al (US 2012/0007119; hereinafter Shiobara) further in view of Kang et al (US 2018/0122836; hereinafter Kang).
Regarding claim 10, Shiobara does not expressly disclose the light emitting element is a micro LED element.
In the same field of endeavor, Kang discloses a light emitting element can be micro LED element (¶ [0005]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the light emitting element is a micro LED element as it ahs high image quality and high reliability (¶ [0005]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al (US 2012/0007119; hereinafter Shiobara) further in view of Koseki et al (US 2010/0025709; hereinafter Koseki).
Regarding claim 17, Shiobara does not expressly disclose during the transferring of the light emitting element, the transferring is performed such that the contact part and the electrode are entirely covered with the solution layer.
In the same field of endeavor, Fig 4 of Koseki discloses a contact part (18; Fig 4; ¶ [0036]) and an electrode (14; Fig 4; ¶ [0036]) are entirely covered with a solution layer (16; Fig 4; ¶ [0044]) comprising resin).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the solution layer entirely covers the contact part and the electrode as taught by Koseki which is not liable to cause yellowing due to heat, light (¶ [0042]).


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “removing the solution layer after the bonding of the light emitting element and the electrode”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al (US 2016/0181476; The prior art discloses a display device)
Moon et al (US 2018/0175268)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/Primary Examiner, Art Unit 2895